UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     THASHA A. BOYD,                                 DOCKET NUMBER
                  Appellant,                         AT-3330-16-0543-I-1

                  v.

     DEPARTMENT OF HOMELAND                          DATE: December 14, 2016
       SECURITY,
                 Agency.



                  THIS ORDER IS NONPRECEDENTIAL 1

           Thasha A. Boyd, Kennesaw, Georgia, pro se.

           Kenneth William, Atlanta, Georgia, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                     REMAND ORDER

¶1         The appellant has filed a petition for review of the ini tial decision, which
     denied her request for corrective action under the Veterans Employment
     Opportunities Act of 1998 (VEOA).           For the reasons discussed below, we
     GRANT the appellant’s petition for review, VACATE the initial decision, and


     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                          2

     REMAND the case to the regional office for further adjudication in accordance
     with this Remand Order.

                     DISCUSSION OF ARGUMENTS ON REVIEW
¶2         The appellant has applied for a number of vacancies within the agency,
     including     announcements        CIS-886078-ATL,         CIS-942433-ATL,         and
     CIS-819133-ATL, each for an Immigration Services Officer position.              Initial
     Appeal File (IAF), Tab 1 at 14-28. On various dates in 2013, the agency notified
     the appellant that she was not selected for those vacancies. IAF, Tab 1 at 18, 24,
     28, Tab 6 at 14-15, 17, 19. In May 2016, the appellant filed complaints with the
     Department of Labor (DOL) concerning her nonselections. IAF, Tab 5 at 24-33.
     Without addressing whether her complaints were timely filed, DOL closed her
     complaints, indicating that she could file an appeal with the Board. IAF, Tab 1
     at 10-12.
¶3         Days after DOL’s closeout letter, the appellant filed the instant appeal,
     alleging that the agency violated her veterans’ preference rights concerning the
     Immigration Services Officer vacancies and her nonselections. 2           IAF, Tab 1
     at 3-9, Tab 5 at 4-14. The administrative judge found that she established Board
     jurisdiction over her appeal under VEOA.         IAF, Tab 8, Initial Decision (ID)


     2
       The appellant alleged that the agency violated both VEOA and the Uniformed Services
     Employment and Reemployment Rights Act of 1994 (USERRA). E.g., IAF, Tab 1 at 4.
     This decision is limited to her VEOA claim because the administrative judge docketed
     the USERRA claim separately. The administrative judge issued an initial decision in
     the USERRA complaint on August 25, 2016. Boyd v. Department of Homeland
     Security, MSPB Docket No. AT-4324-16-0544-I-1, Initial Decision (Aug. 25, 2016).
     That decision became final after neither party filed a petition for review. Id. at 3.
     The appellant’s initial pleading also included information concerning a fourth vacancy,
     for   the     position     of   Immigration      Services   Assistant,   announcement
     CIS-PJN-855045-ATL.         IAF, Tab 1 at 6, 14.       However, her response to the
     administrative judge’s jurisdictional order indicated that the instant appeal involved
     only the Immigration Services Officer vacancies. IAF, Tab 5 at 4. The appellant’s
     complaint to DOL similarly identifies only the Immigration Services Officer vacancies.
     IAF, Tab 1 at 10-12.
                                                                                       3

     at 3-5.    However, he found that the agency did not violate her veterans’
     preference rights as a matter of law. ID at 5-8. Therefore, he denied the request
     for corrective action.    ID at 8.   The appellant has filed a petition for review.
     Petition for Review (PFR) File, Tab 1. The agency has filed a response. PFR
     File, Tab 3.
¶4           The Board has jurisdiction over two types of VEOA claims: (1) the denial
     of a right to compete; and (2) the violation of a statute or regulation relating to
     veterans’ preference.      See 5 U.S.C. § 3330a(a)(1)(A) (veterans’ preference
     claims); 5 U.S.C. §§ 3330a(a)(1)(B), 3304(f)(1) (right-to-compete claims); see
     generally Piirainen v. Department of the Army, 122 M.S.P.R. 194, ¶ 8 (2015). To
     establish Board jurisdiction over a right-to-compete VEOA claim, the appellant
     must:     (1) show that she exhausted her remedy with DOL; and (2) make
     nonfrivolous allegations that (i) she is a veteran within the meaning of 5 U.S.C.
     § 3304(f)(1); (ii) the actions at issue took place on or after the December 10, 2004
     enactment date of the Veterans’ Benefits Improvement Act of 2004; and (iii) the
     agency denied her the opportunity to compete under merit promotion procedures
     for a vacant position for which the agency accepted applications from individuals
     outside its own workforce in violation of 5 U.S.C. § 3304(f)(1).          Becker v.
     Department of Veterans Affairs, 115 M.S.P.R. 409, ¶ 5 (2010).
¶5           To establish Board jurisdiction over a veterans’ preference VEOA claim,
     the appellant must:      (1) show that she exhausted her remedy with DOL; and
     (2) make nonfrivolous allegations that (i) she is a preference eligible within the
     meaning of VEOA; (ii) the action at issue took place on or after the October 30,
     1998 enactment date of VEOA; and (iii) the agency violated her rights under a
     statute or regulation relating to veterans’ preference. Miller v. Federal Deposit
     Insurance Corporation, 121 M.S.P.R. 88, ¶ 6 (2014), aff’d, 818 F.3d 1357 (Fed.
     Cir. 2016). To prevail on the merits of either type of VEOA claim, the appellant
     must prove the jurisdictional elements by preponderant evidence. See Graves v.
     Department of Veterans Affairs, 114 M.S.P.R. 209, ¶ 19 (2010); Isabella v.
                                                                                           4

     Department of State, 106 M.S.P.R. 333, ¶¶ 21-22 (2007), aff’d on recons.,
     109 M.S.P.R. 453 (2008).

     The administrative judge must permit further development of the record.
¶6         The appellant argues that the administrative prematurely denied her VEOA
     claim on the merits. 3 PFR File, Tab 1 at 5-8. We agree.
¶7         On June 2, 2016, the administrative judge issued both an acknowledgment
     order and a jurisdictional order. IAF, Tabs 2-3. In the acknowledgment order, he
     provided discovery instructions, including a deadlin e of 30 days to initiate
     discovery and another 20 days for responses.             IAF, Tab 2 at 3.       In the
     jurisdictional order, the administrative judge provided the appellant with the
     aforementioned VEOA standards. IAF, Tab 3 at 2-6, 8. That order indicated that
     the appellant would be permitted further development of the written record if she
     met her jurisdictional burden. Id. at 7-8.
¶8         On July 8, 2016, after the parties submitted jurisdictional arguments, but
     before the initial discovery response period had expired and without permitting
     further development of the record, the administrative judge issued his initial
     decision.   IAF, Tabs 5-7; ID at 1.          He found that the appellant met her
     jurisdictional burden, but denied her claim on the merits. ID at 3-8. In doing so,
     the administrative judge erred.
¶9         Consistent with the instructions he provided, the administrative judge
     should have permitted the parties to complete discovery and further develop the
     record concerning the merits of the appellant’s claims. IAF, Tab 2 at 3, Tab 3
     at 7-8. He was responsible for setting a date on which the record would close,
     and for affording the parties an opportunity to make submissions regarding the


     3
       We recognize that the appellant also has argued that the administrative judge erred in
     crediting the declarations submitted by the agency. P FR File, Tab 1 at 7-8, 10-11. She
     suggests that the agency cannot prevail on the merits without additional evidence. Id.
     Because we find that the administrative judge must permit further development of the
     record, we will not address the weight of evidence at this time.
                                                                                         5

      merits before closing the record.           See Jarrard v. Department of Justice,
      113 M.S.P.R. 502, ¶¶ 11, 14 (2010) (remanding a VEOA appeal when the
      administrative judge found jurisdiction and then ruled on the merits of the appeal
      without issuing a close of the record order or affording the parties the opportunity
      to make submissions regarding the merits of the appeal); Ruffin v. Department of
      the Treasury, 89 M.S.P.R. 396, ¶¶ 8-9 (2001) (same); 5 C.F.R. § 1201.59(b).
¶10           The appellant appeared to assert both types of VEOA claims below. First,
      she argued that she is a preference eligible and the agency erred in passing her
      over to fill the vacancies without obtaining prior approval from the Office of
      Personnel Management. IAF, Tab 1 at 7; see 5 U.S.C. § 3330a(a)(1)(A). Second,
      she argued that she was denied a bona fide opportunity to compete for the
      vacancies. IAF, Tab 5 at 6-9; see 5 U.S.C. §§ 3330a(a)(1)(B), 3304(f)(1). The
      agency disputed the appellant’s claims, generally, but also argued that s he is not
      entitled to corrective action because she failed to file her complaint to DOL in a
      timely manner. IAF, Tab 6 at 10-11; PFR File, Tab 3 at 7-9.
¶11           On remand, the administrative judge must provide the parties with an
      opportunity to engage in discovery and make submissions regarding the merits of
      this appeal. Ruffin, 89 M.S.P.R. 396, ¶ 9. If the appellant requests a hearing and
      the parties’ submissions show that there is a factual dispute material to the issue
      of whether she is entitled to relief under VEOA, the administrative judge shall
      hold one. 4 Id. To the extent necessary, the administrative should address each of
      the appellant’s claims, as well as the agency’s arguments and evidence
      concerning whether the vacancies at issue were open to the appellant, an outside
      applicant.       ID at 6-7; IAF, Tab 6 at 9-10. Compare IAF, Tab 5 at 132
      (announcement CIS-886078-ATL, indicating that it was open to certain agency
      employees         and     surplus/displaced      eligibles),     149   (announcement
      CIS-942433-ATL, indicating that it was open to agency employees with

      4
          The appellant did not request a hearing below. IAF, Tab 1 at 2.
                                                                                         6

      competitive status), 182 (announcement CIS-819133-ATL, indicating that it was
      open to agency employees with competitive status), with IAF, Tab 1 at 18
      (indicating that the appellant was one of the top-rated applicants but another
      applicant was selected for announcement CIS-886078-ATL), 24 (indicating that
      the appellant was one of the referred and considered applicants but another
      applicant was selected for announcement CIS-942433-ATL), 28 (indicating that
      the appellant’s application was considered but another applicant was selected for
      announcement CIS-819133-ATL).        To the extent necessary, the administrative
      judge also should address the parties’ competing arguments concerning the
      timeliness of the appellant’s complaint to DOL and any entitlement to equitable
      tolling. Compare IAF, Tab 5 at 4-5, 9-12, with IAF, Tab 6 at 10-11; see Hayes v.
      Department of the Army, 111 M.S.P.R. 41, ¶¶ 10, 12 (2009) (recognizing that a
      failure to meet the 60-day deadline of section 3330a(a)(2)(A) does not deprive the
      Board of jurisdiction, but it is a basis for denying a request for corrective action
      unless the appellant establishes a basis for equitable tolling , which is extended
      only sparingly).

      The administrative judge did not exhibit bias.
¶12        In her petition for review, the appellant requests that the Board reverse the
      initial decision or remand her appeal to a different administrative judge. PFR
      File, Tab 1 at 14. To the extent that this request suggests that the administrative
      judge has exhibited bias and should not hear her claim further, we disagree. The
      appellant has provided no basis for overcoming the presumption of honesty and
      integrity that accompanies administrative adjudicators. See Oliver v. Department
      of Transportation, 1 M.S.P.R. 382, 386 (1980).
                                                                                    7

                                          ORDER
¶13        For the reasons discussed above, we remand this case to the regional office
      for further adjudication in accordance with this Remand Order.




      FOR THE BOARD:                          ______________________________
                                              Jennifer Everling
                                              Acting Clerk of the Board
      Washington, D.C.